In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-17-00218-CR
     ___________________________


         ROSA SPEARS, Appellant

                      v.

          THE STATE OF TEXAS



On Appeal from County Criminal Court No. 5
           Denton County, Texas
    Trial Court No. CR-2016-06951-E


Before Sudderth, C.J.; Gabriel and Pittman, JJ.
     Opinion by Chief Justice Sudderth
                            MEMORANDUM OPINION1

                                    I. INTRODUCTION

       A jury found Appellant Rosa Spears guilty of the misdemeanor offense of duty

on striking structure, fixture, or highway landscaping.      The trial court assessed

confinement at thirty days in jail and a $100 fine, suspended imposition of the

sentence, and placed Spears on community supervision for nine months. In a single

issue, Spears challenges the sufficiency of the evidence to support her conviction. We

will affirm.

                             II. FACTUAL BACKGROUND

       While Spears was driving her Toyota Tundra in Lewisville, Texas, sometime

between 11:00 and 11:30 p.m. on Friday, April 22, 2016, she drove off the road and

struck a utility pole. The pole broke, and the power in the surrounding area went out.

The impact caused the pickup’s airbags to deploy and caused major damage to the

vehicle. After impact, Spears drove 472 feet and parked the pickup next to a curb

before leaving the scene.

       A man who lived near the accident scene called 9-1-1 after his power went out

and he heard scraping as a vehicle drove down the road. The officers who responded

to the scene found a cell phone that was in a leather case with Spears’s credit card and

her driver’s license.   They also found a badge wallet containing a Plano Police

Department lieutenant’s badge that belonged to Spears. Concerned that Spears might

       1
        See Tex. R. App. P. 47.4.

                                           2
have been injured and unable to obtain medical attention if she had fallen when she

left the scene, the officers and a K-9 unit searched the area for her.

      Meanwhile, Spears found a woman with a cell phone and asked her to call her

former friend Laura Smith because her number was the only phone number she had

memorized. Smith, who is an officer with the Lewisville Police Department but was

off duty at the time, answered the call and was informed by the woman that Spears

had been involved in an accident, that she was okay, but that Spears would like Smith

to pick her up. Smith agreed and drove from Bedford to Lewisville.

      Smith picked up Spears approximately one-half mile from the accident scene.

Spears told Smith that she thought she had fallen asleep prior to the accident.

Although Smith did not see any injuries on Spears, she offered to take her to the

hospital. Spears declined and said that she had a headache and “was just really tired”

and asked instead if she could go to Smith’s house, to which Smith agreed. Smith

asked Spears if they needed to go get her pickup, but Spears said that she was

exhausted and that she would take care of it in the morning. Smith gave Spears the

phone number for Tommy Thomas, who serves as the Lewisville Police Department’s

hit-and-run accident investigator, and told her to call him in the morning.2

      After they arrived at Smith’s house, Spears called her partner and learned that

the police were searching for her.        Spears then called her watch commander,


      2
       Smith testified that Spears did not make an accident report to her and that she
did not feel that Spears had contacted her in her capacity as a police officer.

                                            3
Lieutenant Michelle Sanders, and told her that she must have fallen asleep while

driving and hit a telephone pole. Lieutenant Sanders asked why Spears had not called

the police, and Spears said that she “was with someone she should not be with and

didn’t want to get caught.”

      The next morning, Spears left a voicemail for Investigator Thomas, identifying

herself and stating that she needed to provide her insurance information to him

because she had been involved in a crash the night before. In the message, Spears did

not provide her insurance information to Investigator Thomas but did leave her

phone number. Investigator Thomas returned Spears’s call and left a voicemail, but

he never heard back from Spears with the required information—her address, her

pickup’s VIN, and her insurance information.           As part of his investigation,

Investigator Thomas contacted the owner of the pole, the Texas-New Mexico Power

Company, and discovered that the damage to the pole totaled $2,729.90.

      During the trial, the jury heard testimony from several officers regarding what

actions a driver is required to take after damaging property. Two of the officers

specifically testified that when property is damaged, the driver needs to contact the

property owner about the damage.

      After hearing the testimony above, the jury found Spears guilty of the offense

of duty on striking structure, fixture, or highway landscaping as alleged in the

indictment. The trial court assessed confinement at thirty days in jail and a $100 fine,



                                           4
suspended imposition of the sentence, and placed Spears on community supervision

for nine months. Spears then perfected this appeal.

                III. SUFFICIENT EVIDENCE SUPPORTS CONVICTION

       In her sole issue, Spears argues that the evidence is insufficient to support a

finding of guilt because she took reasonable steps to notify the property owner after

the accident.

                                A. Standard of Review

       In our due-process review of the sufficiency of the evidence to support a

conviction, we view all of the evidence in the light most favorable to the verdict to

determine whether any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct.
2781, 2789 (1979); Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016). This

standard gives full play to the responsibility of the trier of fact to resolve conflicts in

the testimony, to weigh the evidence, and to draw reasonable inferences from basic

facts to ultimate facts. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d

at 599.

       The trier of fact is the sole judge of the weight and credibility of the evidence.

See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State, 483 S.W.3d 29, 33

(Tex. Crim. App. 2016). Thus, when performing an evidentiary sufficiency review, we

may not re-evaluate the weight and credibility of the evidence and substitute our

judgment for that of the factfinder. See Montgomery v. State, 369 S.W.3d 188, 192 (Tex.

                                            5
Crim. App. 2012).       Instead, we determine whether the necessary inferences are

reasonable based upon the cumulative force of the evidence when viewed in the light

most favorable to the verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.),

cert. denied, 136 S. Ct. 198 (2015). We must presume that the factfinder resolved any

conflicting inferences in favor of the verdict and defer to that resolution. Id. at 448–

49; see Blea, 483 S.W.3d at 33.

                                  B. Applicable Law

         Section 550.025 of the Texas Transportation Code sets forth the offense at

issue:

         (a) The operator of a vehicle involved in an accident resulting only in
         damage to a structure adjacent to a highway or a fixture or landscaping
         legally on or adjacent to a highway shall:

               (1) take reasonable steps to locate and notify the owner or person
               in charge of the property of the accident and of the operator’s
               name and address and the registration number of the vehicle the
               operator was driving; and

               (2) if requested and available, show the operator’s driver’s license
               to the owner or person in charge of the property.

         (b) A person commits an offense if the person violates Subsection (a).
         An offense under this section is:

               ....

               (2) a Class B misdemeanor, if the damage to all fixtures and
               landscaping is $200 or more.

Tex. Transp. Code Ann. § 550.025 (West Supp. 2017).



                                            6
                                    C. Analysis

      Spears challenges only the sufficiency of the evidence showing that she failed to

“take reasonable steps to locate and notify the owner or person in charge of the

property.” Here, it is undisputed that Spears did not personally take any steps to

locate the owner of the utility pole. After parking her pickup next to a curb, Spears

left the scene of the accident in Lewisville and travelled to Bedford, where she spent

the night. After arriving in Bedford, Spears contacted her watch commander, but

Spears did not attempt to obtain information about the owner of the Lewisville utility

pole from her watch commander who was with the Plano Police Department. The

following day, Spears left a voicemail for the hit-and-run investigator with the

Lewisville Police Department but never returned his call. However, Spears states in

her brief that “[b]y Monday morning, [her] insurance [company] had already contacted

the Texas-New Mexico Power Company and [had] made arrangements to cover the

$2,729.90 damages to the pole.” Whether reliance upon an agent or third party to

locate and notify the property owner of the accident three days after the incident

constituted “reasonable steps” was a question for the jury. By its verdict, the jury

found that it did not. We cannot substitute our judgment for the jury’s.

      We hold that the evidence presented at trial and the reasonable inferences to be

drawn from the evidence—when viewed in the light most favorable to the verdict—

are sufficient to have enabled a rational factfinder to have found beyond a reasonable

doubt that Spears failed to take reasonable steps to locate and notify the owner or

                                          7
person in charge of the property of the accident. See id.; Jackson, 443 U.S. at 319, 99 S.

Ct. at 2789; Baird v. State, 212 S.W.3d 624, 627–28 (Tex. App.—Amarillo 2006, pet.

ref’d) (refusing to substitute its judgment for the jury’s in a factual sufficiency review

because the jury held that appellant’s failure to contact the property owner for thirty-

six to thirty-eight hours after the accident did not constitute “reasonable steps”). We

overrule Spears’s sole issue.

                                   IV. CONCLUSION

       Having overruled Spears’s sole issue, we affirm the trial court’s judgment.



                                                       /s/ Bonnie Sudderth
                                                       Bonnie Sudderth
                                                       Chief Justice

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 13, 2018




                                            8